Order, Supreme Court, Bronx County (Alan Saks, J.), entered May 10, 2007, which granted plaintiffs motion for partial summary judgment on the issue of liability for legal malpractice, unanimously affirmed, without costs.
The record contains no dispute that defendant failed to file a proper request for a hearing pursuant to Education Law § 3020-a (2) (c) and that this failure resulted in the loss to plaintiff of pay and benefits to which she otherwise would have been entitled, pending a hearing, before termination (see Bishop v Maurer, 33 AD3d 497, 498 [2006], affd 9 NY3d 910 [2007]; Education Law § 3020-a [2] [b]). Further, defendant’s negligence resulted in plaintiff being obliged to retain other counsel and commence a CPLR article 78 proceeding (see Rosenkrantz v Erdheim, 177 AD2d 389 [1991]).
The partial grant of plaintiffs article 78 petition against the Board of Education does not collaterally estop plaintiff from asserting defendant’s legal malpractice (see Weiss v Manfredi, 83 NY2d 974, 976-977 [1994]; Savattere v Subin Assoc., 261 AD2d 236, 236 [1999]). Concur—Andrias, J.P., Saxe, Gonzalez, Catterson and Acosta, JJ.